department of the treasury internal_revenue_service washington d c date number release date cc fip tl-n-382-00 uilc internal_revenue_service national_office field_service_advice memorandum for richard a witkowski district_counsel illinois district cc msr ild chi attention john p jankowski special litigation assistant from lon b smith acting associate chief_counsel financial institutions and products cc fip subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-382-00 legend taxpayer holding holding thrift thrift dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg z date date date date date date date year year cycle firm issue sec_1 whether supervisory goodwill qualifies as money or other_property for purposes of sec_597 of the code whether taxpayer properly established a tax basis in the book asset identified as supervisory goodwill whether taxpayer properly claimed a loss under sec_165 of the code for amounts attributable to supervisory goodwill conclusions tl-n-382-00 supervisory goodwill is not financial assistance received from the federal savings and loan insurance corporation fslic under sec_406 of the national housing act c f_r f accordingly it does not qualify as money or other_property for purposes of sec_597 of the code the taxpayer properly did not establish a tax basis in a book asset identified as supervisory goodwill in year the taxpayer cannot now establish a tax basis in that book asset the taxpayer cannot deduct amounts attributable to supervisory goodwill as losses under sec_165 of the code facts the facts are taken from the materials provided to the extent that they refer to tax matters other than the proper tax treatment of supervisory goodwill we have accepted the parties’ characterization of these transactions and assertion that certain provisions of law were satisfied for example we have accepted that the merger of thrift into thrift on date satisfied the requirements for tax free reorganization set forth in sec_368 such acceptance however should not be construed as a legal conclusion based on independent analysis the merger on or about date1 thrift acquired thrift by merger in a tax-free reorganization at the time of the merger thrift was solvent although operating in a weakened financial condition the merger arrangement was a voluntary one prior to date thrift was approached by thrift which was seeking a merger partner based on its own evaluation thrift was in a much stronger financial condition than most other savings and loans merger proposal at the proposed merger with thrift was according to thrift an opportunity to increase resources and add needed staffing to meet the perceived demands of an increasingly competitive the draft form 886-a states that the merger was a supervisory merger induced and arranged by the federal_home_loan_bank board fhlbb contemporaneous documentation from thrift however characterized the merger as a voluntary one for purposes of our discussion we have assumed that the merger was not arranged by the fhlbb or fslic operating as conservator or receiver for thrift thus to this extent we assume that the merger was a voluntary one albeit heavily encouraged by the regulators tl-n-382-00 environment id pincite and in addition as stated in an opinion letter from firm to the president of thrift dated less than months prior to date it appears that thrift had thoroughly investigated its potential for growth and its ability to continue to efficiently provide the high quality of service it has provided its members in the past after carefully considering its opportunities for future growth without a merger into another savings and loan association the opportunities for future growth with a merger the board_of directors concluded that it would be in the best interest of the association and its members to merge with thrift this conclusion was reached only after thoroughly examining all of the available information neither thrift nor thrift are in any difficulties with the various supervisory authorities that have jurisdiction over their operations both associations are solvent taxpayers and the proposed merger is on a purely voluntary basis thrift 2's portfolio of mortgage loans was decreasing and it had an extremely low yield merger proposal at in addition its deposit_base had decreased significantly and its cost of deposits exceeded its loan portfolio yield by approximately basis points merger proposal at compare to yield at moreover its new loan activity was apparently negligible merger proposal at one of the factors focused on by thrift in connection with the economic impact of the merger was the availability of the purchase_method of accounting for the business combination merger proposal at however it appears that other factors also influenced thrift 1's decision including the fact that thrift 2's loan portfolio was clean with a negligible amount of non-performing assets merger proposal at the fact that thrift had a profitable subsidiary merger proposal at the market served by thrift merger proposal at the value of thrift 2's customer base merger proposal at the operational savings to be recognized by thrift through obtaining a substantial increase in deposits without the associated costs of developing that deposit_base see merger proposal at and the this is further borne out by the terms and preconditions recited in the undated letter of understanding that was executed by the respective presidents of the two institutions less than months prior to date in relevant part it conditions the merger on receipt of a favorable opinion from counsel and the institutions’ designated public accountants that the business combination ‘can be effected e in accordance with purchase_accounting rules and regulations id at tl-n-382-00 fact that thrift had an experienced workforce see merger proposal at for book accounting purposes gaap the merger of thrift into thrift was to be accounted for using the purchase_method of accounting for business combinations under this method thrift recorded the acquired assets and liabilities of thrift at their current fair_market_value on its own books of account for gaap the difference between that fair_market_value and thrift 2's historic recorded book basis was recorded by thrift as goodwill this calculation eliminated thrift 2's remaining net_worth which also was absorbed into goodwill although thrift 1's gaap treatment followed the above approach certain purchase_accounting adjustments resulted in yield adjustments primarily to thrift 2's mortgage loan portfolio thereby lowering the amount of income recognized for gaap in future years for gaap the amount booked as goodwill was amortized by thrift over years merger proposal at and this same amount is now identified by the parties as supervisory goodwill for regulatory accounting purposes rap supervisory goodwill was available to meet thrift 1's regulatory capital requirements goodwill has been described for federal_income_tax purposes as the total of all of the imponderable qualities that attract customers to a business see winstar 518_us_839 at n quoting 507_us_546 supervisory goodwill as used in this memorandum refers only to the amount of purchased goodwill stemming from thrift 1's acquisition of thrift which was booked as a separate asset for gaap by thrift on date the amount of this asset however appears to be uncertain and references to it have varied in value from dollar_figurea trial balance as of date to dollar_figureb claim filed on date to dollar_figurec claim filed on date and to dollar_figured incoming request for advice dated date it is not clear why the amounts referenced in these sources vary as they do moreover it is not clear whether any or all of these values include those amounts attributable to the purchase_price adjustments that resulted in a lower yield to thrift on certain items as we understand the incoming materials these yield adjustments resulted in lower income being reported by thrift over the remaining life of those affected items we are unclear however how the grant of regulatory capital forbearance to thrift that is the right to use the asset identified as supervisory goodwill to meet thrift 1's regulatory capital requirements was accomplished here it is possible that thrift 1's entitlement was solely due to the fhlbb’s allowance of the use of gaap assets including goodwill to satisfy the fhlbb’s regulatory capital requirements alternatively it is possible that the fhlbb relied upon its inherent rule-making authority tl-n-382-00 for federal_income_tax purposes the merger of thrift into thrift was characterized as a tax-free reorganization governed by sec_368 and sec_362 of the code neither thrift nor thrift recognized gain_or_loss on the transfer of thrift 2's assets to and assumption_of_liabilities by thrift sec_361 sec_357 and sec_1032 of the code as the larger institution thrift survived and succeeded to the tax_attributes of thrift sec_381 of the code and sec_1_381_c_4_-1 of the federal_income_tax regulations thrift was initially organized and chartered as a federal_savings_and_loan_association up to and including date thrift was regulated by the fhlbb and its deposits were insured by the fslic with respect to the merger of thrift into thrift it appears that both thrift and thrift were subject only to local supervision by the fhlbb at all times up to and including date in connection with the fhlbb’s approval of the merger the local principal supervisory agent stated that i n this approval i have considered that the assets of thrift are acquired by thrift in a merger instituted for supervisory reasons see attachment identified as ex to item in the supplemental materials there is no reference to assistance from the fslic under sec_406 of the national housing act in this approval letter and there is no indication of the supervisory reasons based on the information provided for our consideration especially the materials provided by thrift and thrift to the local principal supervisory agent between date and date it appears that both thrift and thrift were in fact solvent as of date with assets in excess of liabilities and that both thrift and thrift reflected a positive surplus to grant this form of capital forbearance formally to thrift based on the acquisition’s characterization as supervisory for purposes of our discussion however we have assumed that thrift was granted this right in accordance with whatever fhlbb’s practices and procedures were on date these tax consequences reflect the opinion of firm local supervision is relevant as we understand that at the time of the merger the approval of financially assisted acquisitions was centralized in washington d c by the fhlbb apparently thrift had a surplus in excess of dollar_figure million and thrift had a surplus in excess of dollar_figure million immediately prior to date tl-n-382-00 in addition materials provided by firm to the local principal supervisory agent pertaining to the completed merger and dated prior to date state the following accounting principles board opinion no accounting for business combinations requires that an allocation of the purchase_price in a business combination be ascribed to specifically identifiable intangible assets at fair values in allocating the purchase_price of thrift thrift has determined with our concurrence that no specifically quantifiable intangible assets of thrift are identified therefore the excess of the cost of acquiring thrift over the sum of its liabilities assumed has been recorded as goodwill the purchase_accounting entries were apparently attached to the original letter accounting principles board opinion no accounting for intangible assets recognizes the problem with assigning an amortization period to goodwill any life assigned to goodwill is arbitrary because the life of goodwill is indefinite and an estimated period of existence is not reasonable the accounting profession has however determined that even in instances in which the estimated life of goodwill is indefinite the amortization period should not exceed years the goodwill arising from the merger in question is attached to the business of thrift as a whole this is described in some detail in the material accompanying the merger application the period of existence of the combined institution is not measurable in conjunction with the merger study thrift projected combined financial results into the future these projections have also been incorporated into the merger application while we are unable to assess the reasonableness of the assumptions used in these projections we have reviewed the projections as a basis for determining whether the assertion of indefinite existence of the combined institutions is justified we believe that the present financial condition of thrift and the financial projections support the assertion of indefinite life therefore we believe that the year amortization is appropriate under generally_accepted_accounting_principles justification letter from firm to the principal supervisory agent thrift 1's subsequent use and abandonment of supervisory goodwill tl-n-382-00 following the acquisition of thrift thrift commenced amortizing goodwill for gaap purposes we understand that for a period of approximately z years thrift amortized goodwill at the rate of approximately dollar_figuree per month and that there were occasional other adjustments to the amortization of goodwill see idr response at page it appears however that thrift may not have taken a book expense with respect to all of the adjustments idr response n in congress enacted the financial institutions reform recovery and enforcement act firrea publaw_101_73 as part of the changes enacted by firrea institutions were restricted in their rap use of supervisory goodwill thrift wrote off approximately dollar_figuref in year for book purposes and amortized amounts less than dollar_figuree per month thereafter until it wrote off the remaining dollar_figureg in year see idr response at page thrift 1's subsequent organizational history on date holding was formed to hold the stock of thrift contemporaneously thrift underwent a charter change to become a federal savings bank on date holding made an initial_public_offering ipo and used the proceeds to acquire thrift on date holding merged with holding with holding surviving holding underwent a name change as of that same time and is now known as taxpayer a subsidiary bank of holding was also merged into thrift with thrift surviving and undergoing a name change at that time taxpayer’s claim_for_refund taxpayer’s representative states that t here were no liquidations reorganizations or bankruptcies in the taxpayer’s financial history idr response pincite the taxpayer’s representative also states that thrift was merged into thrift in a supervisory merger induced and arranged by the fhlbb an affirmative reference to assistance from the fhlbb under sec_406 of the national housing act is found later in that same document idr response pincite and as stated by the taxpayer’s representative on date thrift was effectively merged into thrift in a supervisory merger induced and arranged by the fhlbb as part of that merger the fhlbb determined that pursuant to sec_406 of the national housing act assistance was necessary to facilitate the merger in thrift 2's earlier statement of condition thrift was nearing insolvency under both gaap and regulatory accounting principles with its assets exceeding its liabilities by approximately dollar_figure million with a continuous negative trend in earnings and a loss tl-n-382-00 of less than ½ million dollars as of the quarter prior to date the fhlbb calculated that thrift had approximately six months of remaining operation before it became insolvent based upon this anticipated insolvency the fhlbb recommended that the merger be classified as supervisory and processed accordingly id the taxpayer now claims entitlement to a tax basis in the intangible asset identified as supervisory goodwill and to an ordinary_loss for that amount in the last taxable_year of cycle because it ceased to use the asset taxpayer’s claims appear to be founded on the asserted exclusion of the value of that supervisory goodwill from its gross_income pursuant to sec_597 of the code taxpayer maintains that supervisory goodwill was property received by thrift from the fhlbb moreover taxpayer maintains that sec_597 of the code did not require it to reduce the basis of its assets to reflect its receipt of this assistance in a document identified as statement which was also provided to the examining revenue_agent the taxpayer states that the acquisition of thrift was a supervisory acquisition induced and arranged by the fhlbb the assistance provided by the fhlbb included a regulatory intangible asset that is supervisory goodwill which represented the right to include such asset when calculating the regulatory capital ratios of thrift for financial_accounting purposes the acquisition of thrift was accounted for under the purchase_method of accounting the fair_market_value of the supervisory goodwill was determined to be dollar_figurec the asset was referred to as goodwill on the financial statements of thrift idr response pincite in addition the taxpayer states that in preparing its consolidated federal_income_tax returns for the last taxable_year in cycle holding did not take into account the loss from the abandonment of the asset therefore pursuant to sec_165 of the code holding is claiming on form 1120x line an additional tax deduction of dollar_figurec for the loss from the abandonment of the asset in last taxable_year in cycle id tl-n-382-00 law and analysis issue whether the receipt of supervisory goodwill qualifies as money or other_property for purposes of sec_597 of the internal_revenue_code code supervisory goodwill is a creature of rap accounting although it bears a nexus to the gaap asset of purchased goodwill that results under the purchase_method of accounting upon the acquisition of one corporation by another based on the following analysis we agree with your tentative conclusions that supervisory goodwill is not financial assistance from fslic under sec_406 of the national housing act and does not qualify as money or other_property for purposes of sec_597 of the code a general background gaap requirements as a general accounting concept goodwill is an intangible asset that is entered on the books of account of a business at cost for gaap an intangible asset is amortized over its respective term or useful_life and reflected as an annual expense with a corresponding offsetting adjustment to the carrying_charge or starting balance of the asset on the books of account during the time frame at issue intangible assets were required to be amortized under gaap using a life or term not to exceed yearsdollar_figure siegel and siegel pincite under gaap circa date business combinations could be accounted for in one of two ways either under the purchase_method or the pooling of interests method id pincite for transactions accounted for under the purchase_method the acquirer would include the target's assets at their cost id pincite under the purchase_method any excess of the purchase_price paid_by the acquirer over the fair_market_value of the target’s assets was required to be shown as purchased goodwill on the acquirer’s books of account id pincite the advantage of the purchase_method of accounting from thrift 1's perspective was that thrift 2's existing goodwill or going_concern_value could be stated as a separate asset on the following discussion draws mainly from siegel and siegel accounting and financial disclosure a guide to basic concepts west publishing co hereafter referred to as siegel and siegel shorter amortization periods could apply if for example the acquisition involved a holding_company that was subject_to securities_and_exchange_commission filings tl-n-382-00 thrift 1's books of account and on its balance_sheet following its acquisition of thrift rap requirements historically the thrift industry was subject_to a net_worth requirement that operated as a rough equivalent of a capital requirement and was applicable to member-owned mutual institutions as well as privately owned stock institutions see carl felsenfeld the savings and loan crisis fordham l rev s7 at sec_26 and n in the banking industry capital requirements are used as a measure of the safety and soundness of a financial_institution see richard c breeden thumbs on the scale the role that accounting practices played in the savings and loan crisis fordham l rev sec_71 at sec_75 hereafter referred to as breeden the fhlbb was required to review and approve all applications for mergers by regulated thrifts not just those entered into for supervisory considerations as described by one commentator rap requirements are the accounting standards established by regulatory agencies to monitor compliance with statutory and administrative requirements in the case of federally insured depository institutions rap requirements govern the financials that are submitted to the relevant federal oversight agency see breeden supra at sec_77 for thrifts the applicable rap requirements were generally promulgated by the fhlbb and announced in the federal registerdollar_figure examples of situations where rap departed from gaap included the deferral for rap of losses on the sale of mortgage-backed assets fed reg big_number and the acceleration for rap of certain fee income on construction loans fed reg big_number id at s78- sec_79 prior to date the fhlbb required the amortization of purchased a period not to exceed years see breeden supra at sec_82 fed reg on date however the fhlbb eliminated this requirement and reverted to using the applicable gaap period for amortization see fed reg as stated therein the fhlbb determined to allow application of gaap in this area without regulatory restriction for purposes of rap the use of purchased goodwill resulting from mergers was generally provided for in cfr sec_563 to the extent that the applicant substantiated in accordance with cfr f the reasonableness of amounts attributed to goodwill the method and period of amortization and the adequacy of reserves see fed reg discussion of accounting rules such information was required to permit these pronouncements took various formats including final regulations proposed_regulations and policy memoranda tl-n-382-00 the fhlbb to review merger applications on a flexible basis id this change effectively resulted in the fhlbb’s return to its case by case basis review of merger applications id based on the information provided it appears that thrift established to the fhlbb’s satisfaction that its gaap asset that is its purchased goodwill should be amortized as well for rap purposes over the gaap amortization period of years the ability to use the longer gaap amortization period for purchased goodwill in the instant case meant that thrift was able to use this gaap asset for purposes of meeting applicable fhlbb regulatory capital or net_worth requirements see also breeden supra at sec_83 for purposes of rap this gaap asset is generally referred to as supervisory goodwill enactment of firrea altered thrift 1's ability to use supervisory goodwill to meet its regulatory capital requirementsdollar_figure although firrea altered rap it did not alter thrift 1's treatment of purchased goodwill for gaap book-tax differences just as rap may coincide with or depart from gaap to meet the regulatory requirements of a banking supervisory agency such as the fhlbb the treatment of an item_of_income or loss or the significance of an asset or liability for tax may be different than the taxpayer’s treatment of it for gaap book purposes see 439_us_522 for federal_income_tax purposes we assume that thrift 1's acquisition of thrift qualified as a tax-free reorganization under sec_368 of the code as stated by firm consequently thrift took a carryover_basis in thrift 2's assets and reported no gain_or_loss on the acquisition other than any_tax resulting solely from the conforming accounting_method changes required under sec_381 of the code thrift correctly did not book for federal_income_tax purposes a corresponding asset for purchased goodwill because firrea altered the capital requirements for thrifts by extending the general concept of risk-based capital tests to them following firrea thrifts had to satisfy three separate standards tangible capital core capital and risk-based capital see generally c f_r thrifts were no longer permitted to use supervisory goodwill to meet tangible capital although if an institution qualified as an eligible institution and the supervisory goodwill met the definition of qualifying supervisory goodwill supervisory goodwill was still available to meet core capital and by extension risk-based capital requirements for the remaining five year phase-out period id see also julie l williams savings institutions mergers acquisitions and conversions l journal seminars-press tl-n-382-00 qualification as a reorganization for tax purposes bears no relationship to application of purchase or pooling accounting therefore a particular acquisition might result in carryover_basis for tax purposes but an increase in value for accounting purposes or vice-versa siegel and siegel supra pincite moreover the supreme court noted in winstar that goodwill even when recognized as a tax asset was not subject_to recovery by depreciation or amortization see winstar supra pincite n this abiding tax principle is unchanged after newark morning ledger winstar supra b sec_597 when thrift acquired thrift the version of sec_597 of the code in effect was the version originally enacted in as so enacted sec_597 required that a domestic_building_and_loan_association receive money or other_property from the fslic pursuant to sec_406 of the national housing act before sec_597 could apply therefore application of sec_597 here turns on whether either thrift or thrift in fact received money or other_property from the fslic pursuant to sec_406 of the national housing actdollar_figure sec_406 of the national housing act u s c dealt with the liquidation of insured institutions as amended by the garn-st germaine depository institutions act of publaw_97_320 date the fslic was expressly authorized to make loans to to make deposits in or to purchase the assets or securities of to assume the liabilities of or to make contributions to any insured institution u s c f prior to amendment the fslic was authorized under sec_406 to make loans to to purchase the assets of or to make a contribution to an insured institution or an insured institution in default under u s c f and to purchase any such assets or assume any such liabilities or make loans to such other insured institution or guarantee such other insured institution against loss under u s c f with respect to an acquisition whether by merger or consolidation by that other insured institution of an insured institution in default or in danger of default as amended u s c f also authorized with respect to an acquiring insured institution the fslic to take any or all of the actions authorized under u s c f as well as to guarantee the acquirer against loss additionally the amendment explicitly authorized the fslic to increase or maintain the capital of a qualified institution by making periodic purchases of capital instruments to be known as net_worth certificates u s c f a i tl-n-382-00 if either thrift or thrift received such assistance the money or other_property would be excluded pursuant to sec_597 of the code from gross_income whether or not a note or other instrument was issued in exchange for that money or other_property however the only form of assistance identified by the taxpayer here is supervisory goodwill therefore before we can determine whether sec_597 applies we must first ascertain whether supervisory goodwill is a form of assistance provided by the fslic pursuant to sec_406 of the national housing act legislative_history of sec_597 sec_597 of the code as added by sec_244 of the economic recovery act of publaw_97_34 date the act provided a exclusion_from_gross_income - gross_income of a domestic_building_and_loan_association does not include any amount of money or other_property received from the federal savings and loan insurance corporation pursuant to sec_406 of the national housing act u s c sec f regardless of whether any note or other instrument is issued in exchange therefor b no reduction in basis of assets - no reduction in the basis of assets of a domestic_building_and_loan_association shall be made on account of money or other_property received under the circumstances referred to in subsection a sec_246 of the act made sec_597 of the code applicable to payments made on or after date the statutory language of sec_597 clearly contemplates forms of financial assistance provided by the fslic although the legislative_history to sec_244 of the act is somewhat sparse it also supports the conclusion that sec_597 covers only financial assistance that is provided by the fslic the above tax provision appears to have been first added in the version of h_r that was considered and passed by the house on date the legislative_history also indicates that this tax provision was initially agreed to in the senate as a floor amendment captioned section fslic financial assistance on date in support of the senate amendment the congressional record reflects that the amendment would facilitate the infusion of capital to a failing savings and loan or the merger of a savings and loan with another financial_institution by clarifying that these transactions are nontaxable events id in further support of the amendment a letter from the then-chairman of the fhlbb richard t pratt was introduced into the record relevant excerpts from which follow tl-n-382-00 a new sec_597 would be enacted to ensure that no tax_liability would result from fslic capital infusions to weakened associations and subsequent repayments of the infusions by rehabilitated associations in order to prevent a default or restore an insured institution in default to normal operations the fslic may make loans to purchase the assets of make contributions to or arrange the merger of a failing institution the fhlbb recognizes the extraordinary nature of mergers arranged in a supervisory context and exempts them from certain procedural requirements and general rules usually applicable in non-supervisory cases a literal reading of the internal_revenue_code might result in fslic assistance to an institution in the form of cash or an interest bearing note being treated as a contribution_to_capital by a non- shareholder with reductions in the basis of assets required under sec_362 also if a recipient institution issues a mutual capital certificate or similar equity instrument in consideration for the fslic assistance repayment of the assistance might be determined to be subject_to the rules of sec_593 regarding redemption of capital stock and produce adverse tax consequences to the association finally there are varying degrees of uncertainty concerning the tax- free reorganization status of various types of supervisory mergers cong rec at s8286 daily ed date the use of terms such as payment capital infusion and repayment during the legislative process are further indications of a congressional intent to limit sec_597 solely to forms of financial assistance the conference_report moreover indicates that this amendment was intended to resolve the question of whether financial assistance from the fslic was to be included in income or treated as a non-shareholder contribution_to_capital with a consequential reduction in the tax basis of assets by the taxpayer h_r conf_rep no 97th cong 1st sess sec_597 was one of four thrift-related amendments to be added in this manner sec_241 of the act amended sec_368 of the code dealing with agency proceedings involving financial institutions to clarify that sec_368 would apply to certain transfers even in the absence of the receipt of stock_or_securities by the transferring corporation provided certain preconditions were met one of the preconditions was that either the fhlbb or the fslic certify that the grounds set forth in u s c sec_1464 ii or iii exist or will shortly exist with respect to the transfer unless action is taken by the fhlbb or the tl-n-382-00 fslicdollar_figure see 95_stat_254 sec_241 was effective for transfers made on or after date sec_246 of the act 95_stat_256 sec_241 of the act initially appeared as sec_601 in the senate floor amendment cong rec supra at s8287 sec_242 of the act amended sec_382 of the code dealing with limitations on net operating carryover losses of financial institutions in situations similar to bankruptcy cases to treat depositors of the transferring institution as if they were stockholders immediately before the transfer see 95_stat_255 sec_242 was also effective for transfers made on or after date sec_246 of the act 95_stat_256 sec_242 of the act initially appeared as section in the senate floor amendment cong rec supra at s8287 sec_243 of the act amended sec_593 of the code dealing with distributions to shareholders under the thrift bad_debt_reserve provision to include distributions to fslic made in redemption of an interest originally received by the fslic in exchange for financial assistance under sec_406 of the national housing act u s c f see 95_stat_255 sec_243 was effective for distributions made on or after date sec_246 of the act 95_stat_246 sec_243 of the act initially appeared as section in the senate floor amendment cong rec supra at s8287 sec_597 is inapplicable here nothing in the legislative_history indicates that sec_597 was intended to apply to assistance other than financial assistance from the fslic both the statutory language and the legislative_history limited application of sec_597 to financial assistance provided by the fslic congress clearly differentiated between the fhlbb and the fslic for purposes of applying various contemporaneously enacted provisions of the internal_revenue_code compare sec_243 and sec_244 of the act in which congress spoke only to actions by the fslic with sec_241 of the act in which congress spoke to actions by either the fhlbb or the fslic sec_1464 listed several possible grounds for the fhlbb appointing the fslic as conservator or receiver for a covered thrift among these grounds were the following subparagraph i concerning insolvency based on an institution’s obligations to creditors exceeding its assets subparagraph ii concerning the substantial dissipation of an institution’s assets or earnings due to a violation of law including a violation of applicable rules and regulations or any unsafe or unsound practice and subparagraph iii concerning the existence of any unsafe or unsound condition to transact business tl-n-382-00 before sec_597 can apply therefore a taxpayer must establish that some form of financial assistance was provided by the fslic pursuant to sec_406 of the national housing act nothing in the materials provided for our consideration indicates that the fslic provided any assistance financial or otherwise in connection with the acquisition of thrift by thrift in fact the taxpayer has stated that there was no cash or other form of financial assistance provided by the fslic even if supervisory goodwill were financial assistance contemplated by sec_597 it was not provided by the fslic which was a separate corporation for tax purposes see 319_us_436 further the fslic had no authority to allow supervisory goodwill to be counted towards regulatory capital requirements under the rules of the fhlbb we note the supreme court in 518_us_839 held that certain thrifts had an enforceable contract with the fhlbb and the fslic with respect to the use of supervisory goodwill to meet regulatory capital requirements for periods that could extend up to years although the court found that the concept of supervisory goodwill was part of an accounting regime designed to induce healthy thrifts to acquire failing ones and that the fhlbb essentially devised this regime as a cash substitute because the fslic had insufficient funds to liquidate these failing thrifts the court did not find that supervisory goodwill was provided by the fslic under sec_406 of the national housing act within the meaning of sec_597 of the code the taxpayer has filed a complaint alleging a cause of action under winstar and seeking pecuniary damages and other forms of relief for breach of contract with respect to thrift 1's acquisition of thrift regardless of the outcome of the taxpayer’s pending winstar litigation neither thrift 1's rap asset of supervisory goodwill nor thrift 1's right to use it to meet its regulatory capital requirements is for the reasons set forth above sec_597 assistance issue whether the taxpayer properly established a tax basis in the book asset identified as supervisory goodwill a tax basis consideration sec_15 the court recognized that an accounting complication also arose as a result of the fhlbb allowing the full amount of supervisory goodwill to be amortized for rap over the gaap amortization period for purchased goodwill while permitting the accretion of income over a shorter period without reducing supervisory goodwill to reflect the purchase adjustments required under gaap id pincite tl-n-382-00 absent the application of certain provisions that provide for the tax-free receipt of property for example the application of sec_597 of the code a taxpayer generally must include the fair_market_value of property received in income in order to obtain a tax basis in such property see sec_1_61-2 91_tc_627 the amount of a taxpayer’s basis is thus generally equal to the amount included in income that is the property’s fair_market_value no tax basis for supervisory goodwill generally a taxpayer’s basis in acquired property is its cost_basis as computed under sec_1012 of the code however special basis rules apply in connection with assets and liabilities acquired by means of tax-free reorganizations under these rules for federal_income_tax purposes a taxpayer such as thrift generally steps into the shoes of the transferor_corporation such as thrift with respect to basis see sec_362 of the code however neither purchased goodwill thrift 1's gaap asset nor supervisory goodwill thrift 1's rap asset was ever an asset on thrift 2's financial regulatory or tax books consequently thrift could not obtain a carry over basis in such an asset see also sec_357 and sec_1032 of the code as thrift could not apportion basis to supervisory goodwill under sec_362 the taxpayer must identify a fresh source from which basis can be obtained the taxpayer therefore would have sec_597 apply to provide a tax- free source_of_income from which this fresh basis can be said to derive for the reasons set forth above under issue sec_597 is not applicable to the acquisition of supervisory goodwill by thrift thus thrift properly did not allocate basis on date to supervisory goodwill under section dollar_figure because supervisory goodwill was not received by the taxpayer as assistance from the fslic under sec_406 of the national housing act the taxpayer would not have been entitled to exclude the value of supervisory goodwill from gross_income under sec_597 of the code as the taxpayer did not include the fair_market_value of the rap asset in gross_income the taxpayer cannot now claim that it had a transfer of property that is treated as non-shareholder contribution_to_capital does not create gross_income to the transferee but the transferee will not have any_tax basis in the property so acquired see sec_118 and sec_362 of the code supervisory goodwill arose for rap because of the existence of purchased goodwill under gaap as previously discussed under issue however gaap does not control the federal_income_tax consequences of a tax-free reorganization under sec_368 of the code see siegel and siegel supra pincite tl-n-382-00 a tax basis in that rap asset see sec_1_61-2 strong v commissioner supra the taxpayer moreover cannot be said to have received the rap asset of supervisory goodwill in addition to the gaap asset of purchased goodwill as the rap asset was measured solely by reference to the value of the gaap asset thus even assuming that the taxpayer received an asset from the regulators this additional asset can only be the right to use purchased goodwill to meet regulatory capital requirements even assuming arguendo that thrift 1's right to use goodwill to meet its regulatory capital requirements was a form of tax-free assistance pursuant to sec_597 it did not result from the receipt of a financial payment therefore this right would have to be considered other_property and its tax basis determined under rules applicable to the receipt of property as the value of the purchased goodwill that is the underlying gaap asset was already reflected for federal_income_tax purposes in the higher book values thrift inherited from thrift any_tax basis attributable to the receipt of this right would not be determined by reference to the amount of that purchased goodwill rather thrift 1's basis would be determined solely by reference the fair_market_value of the right to use that asset for rap see sec_1012 of the code no tax basis for the right to use goodwill as a general matter the creation of rights under governmental regulatory and licensing arrangements property rights will usually not result in the recognition of gross_income to the recipient of those property rightsdollar_figure see eg revrul_92_16 1992_1_cb_15 holding that the issuance of emission allowance by the environmental protection agency does not result in gross_income to the taxpayer a utility that receives it moreover not even the excess of the fair_market_value of the property right over the cost of acquisition of that right will be income see eg revrul_67_135 1967_1_cb_20 holding that the excess of the fair_market_value over the cost of a lease obtained by a taxpayer in a lottery conducted by the united_states bureau of land management is not includable in gross_income even where a tax basis in such a property right is properly determined under sec_1012 that basis is generally limited to the taxpayer’s cost of acquiring the property right not the fair_market_value of the right itself the service’s position with respect to the proper determination of tax basis to be accorded to the acquisition of these types of property rights has been implicitly adopted by a number of courts in cases holding that taxpayers’ bases in similar_property rights were the respective taxpayers’ costs of obtaining those rights see eg nachman see gcm date for additional discussion of supporting authority tl-n-382-00 v commissioner 191_f2d_934 5th cir 79_tc_109 aff’d per curiam 722_f2d_324 6th cir 31_tc_803 under the holdings in these cases because the respective taxpayers’ bases did not include the fair_market_value of the underlying property the courts must have assumed that no income was imputed to the recipients on receipt of the underlying property rights b no tax basis means no tax loss as we have discussed above the taxpayer here properly cannot establish on date a tax basis in the regulatory asset identified as supervisory goodwill regardless of whether sec_597 of the code applies moreover the taxpayer cannot establish on date a tax basis in the right to use that regulatory asset to meet regulatory capital requirements again regardless of whether sec_597 applies because thrift as of date properly recognized no separate tax asset corresponding to either supervisory goodwill or the right to use it holding cannot claim as of date to have acquired that asset for tax purposes upon its acquisition of thrift therefore holding also could not properly assign tax basis to either thrift 1's supervisory goodwill or its right to use it to meet regulatory capital requirements finally because the taxpayer properly could not establish a tax basis for either supervisory goodwill or the right to use it to meet regulatory capital requirements the taxpayer properly may not now establish a tax basis in that regulatory asset for purposes of claiming a loss under sec_165 of the code issue whether the taxpayer properly claimed a loss under sec_165 of the code for amounts attributable to supervisory goodwill a losses under sec_165 sec_165 allows as a deduction any loss which was sustained by taxpayer during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides that a loss shall be allowed as a deduction only for the taxable_year in which the loss is sustained moreover sec_1_165-1 requires that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions and fixed by identifiable events see 274_us_398 based on these requirements even if the taxpayer could establish a tax basis as discussed above under issue as of date in the right to use goodwill to meet its regulatory capital requirements the taxpayer would be entitled to claim a loss with respect to that asset only in the taxable_year in which the loss was sustained and only to the extent that it was not compensated for that loss for gaap purposes however it appears that the taxpayer has written off amounts tl-n-382-00 attributable to its purchased goodwill in earlier tax years taxpayer took the write- offs for gaap for the most part in year and year computing the amount of loss as the discussion of basis would indicate even assuming that the taxpayer were allowed a tax basis for the fair_market_value of the right received that fair_market_value would not approach the full amount of the supervisory goodwill booked on date for rap accordingly the taxpayer would not be entitled to a tax loss in an amount equal to the supervisory goodwill but only in an amount equal to the right to use that supervisory goodwill to meet thrift 1's regulatory capital requirements this was made clear in a case determining the damages to another plaintiff in a case identical to the winstar litigation which stated as follows plaintiff argues that its loss of goodwill as capital was a cost for which it should be reimbursed however goodwill is not a cost that should be reimbursed dollar for dollar plaintiff quantified goodwill on its books and used that number to meet its capital requirements while goodwill was used as capital for those purposes it is not equivalent to capital and does not have a dollar for dollar value 43_fedclaims_445 appeal docketed and fed cir june further in determining the amount of loss actually sustained for purposes of sec_165 proper adjustment shall be made for any insurance or other compensation received sec_1_165-1 the regulations under sec_165 also provide that if an event occurs which may result in a loss and in the year of the event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not the reimbursement will be received sec_1_165-1 whether a reasonable prospect for recovery exists with respect to a claim for reimbursement of the loss is a question of fact to be determined upon examination of all of the facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim the determination of whether reasonable certainty exists as to reimbursement is an objective inquiry into the facts and circumstances surrounding the loss as of the close of the taxable_year in which the deduction is claimed see 326_us_287 ramsey scarlett co v tl-n-382-00 commissioner 61_tc_795 aff’d 521_f2d_786 4th cir brown v commissioner tcmemo_1996_284 in the present case the taxpayer has filed a claim against the united_states government to receive damages based on a breach of contract the contract claims or alternatively a taking of property without compensation the constitutional claims plaintiffs in the winstar litigation prevailed on the breach of contract claim the taxpayer’s filing of a lawsuit to recover the same loss as deducted on its refund claims is evidence that the taxpayer had a reasonable_prospect_of_recovery see ramsey scarlett t c pincite in fact filing suit has been held to give rise to an inference of such a reasonable prospect 675_f2d_1077 9th cir 266_f2d_154 6th cir brown supra in such circumstances the claimant’s subjective belief in the reasonable_prospect_of_recovery becomes objective evidence of that prospect see boehm u s pincite jeppson v commissioner tcmemo_1995_342 aff’d 128_f3d_1410 10th cir where the claim involved in a suit is neither speculative nor meritless which would seem to be the case in these winstar contract claims and where the claimant believes that there is a reasonable chance of recovery which is indicated by prosecuting the law suit with reasonable diligence claiming a tax loss should wait until the conclusion of the lawsuitdollar_figure estate of scofield f 2d pincite jeppson supra see also ramsay scarlett t c pincite abandonment of intangible assets the taxpayer here even if it could establish a tax basis in an appropriate amount has also not established that it is entitled to claim a tax loss for abandoning that property right this purported tax asset is an intangible asset the requirements for an abandonment_loss are found in the regulations under sec_165 specifically sec_1_165-2 allows a loss incurred in a business and arising from the sudden termination of the usefulness of any nondepreciable_property in a case where the business is discontinued or where the property is permanently discarded from use therein as a deduction under sec_165 for the taxable_year in which the loss is actually sustained the amount of time and money spent by a taxpayer investigating and prosecuting a claim as well as whether a taxpayer ultimately recovered the loss are also relevant factors 71_tc_501 huey v commissioner tcmemo_1985_348 tl-n-382-00 as a general matter an abandonment_loss requires an intention on the part of the owner to abandon the asset and an affirmative act of abandonment a j industries inc v united st503_f2d_660 9th cir citron t c pincite 92_tc_1249 aff’d 909_f2d_1146 8th cir moreover the transaction must be considered to be a closed and completed transaction within the meaning of sec_1_165-1 see illinois cereal mills inc v commissioner tcmemo_1983_469 aff’d 789_f2d_1234 7th cir cert_denied 479_us_995 it is clear that intangible assets may be the subject of an abandonment_loss 351_f2d_619 ct_cl see also 59_tc_220 acq 1973_2_cb_2 solar nitrogen chemicals inc v commissioner tcmemo_1978_486 however goodwill is generally not abandoned until the business to which it relates ceases to operate 33_tc_1038 aff’d 287_f2d_1 2d cir illinois cereal mills supra danco products inc v commissioner tcmemo_1962_52 exceptions to this general_rule may occur when the taxpayer abandons a portion of its business that has a distinct transferrable value as defined in 100_fsupp_803 n d cal the taxpayer in metropolitan laundry was permitted an abandonment_loss for a portion of a customer list that was attributable to a specific geographic areadollar_figure the taxpayer originally purchased the customer lists of several laundry businesses in san francisco and oakland during world war ii the government seized the taxpayer’s san francisco plant for military purposes after the war the taxpayer had trouble reestablishing its business and abandoned its san francisco routes although it continued its operations in oakland the court found that the costs attributable to the abandoned san francisco customer lists met this exception and consequently were deductible at the time even though the taxpayer continued in operation the tax_court has followed metropolitan laundry and in massey- ferguson held that if there is a clearly identifiable and severable asset its abandonment entitles the taxpayer to a loss deduction massey-ferguson t c pincite allowing an abandonment_loss for a line_of_business the taxpayer had purchased from another party and operated at a distinct location even though the taxpayer continued to manufacture similar products under a different trade_name at another location further a taxpayer’s intent to abandon this property right standing alone is not sufficient to establish a recognition event for purposes of sec_165 of the customer lists are closely associated with goodwill see metropolitan laundry f_supp pincite tl-n-382-00 code abandonment does not result simply from cessation of use beus v commissioner f 2d pincite citron t c pincite rather there must be an affirmative act of abandonment see 692_f2d_152 1st cir cert_denied 462_us_1106 261_f2d_176 9th cir citron t c pincite zurn v commissioner tcmemo_1996_386 arguably as a result of this affirmative act requirement there is also an inherent prerequisite that the taxpayer claiming the loss rather than some other party take that necessary affirmative act thus mere participation in a government program which required the taxpayer to discontinue a dairy operation was not considered an affirmative act of abandonment where there was no showing of an irrevocable intent to abandon or to never use the property again strandley v commissioner 99_tc_259 aff'd on another issue a f t r 2d ria 9th cir other cases have similarly held that these types of restrictive actions by the government affect only the value of the property where the taxpayer continues to hold onto that property see crst t c pincite 46_tc_835 37_bta_576 aff’d 101_f2d_813 9th cir in addition even in those cases where a taxpayer properly establishes a tax basis in a contract right when the taxpayer determines not to pursue an opportunity under that contract the taxpayer must still affirmatively act to abandon the opportunity before a tax deduction is allowed 79_f2d_343 3d cir however where it is the other party that wishes to cancel a contract it has been held that the affirmative act occurs when the taxpayer accepts the cancellation 582_f2d_500 9th cir it has also been held that the mere diminution in value of property over time is not enough to establish an affirmative act of abandonment so as to entitle a taxpayer to claim the loss 30_fedclaims_739 109_tc_450 aff’d ustc big_number 4th cir see also s s white dental u s pincite specifically diminution in value fails to satisfy the requirement under the regulations that a loss be evidenced by closed and completed transactions fixed by identifiable events 519_f2d_781 9th cir see also s s white dental u s pincite b no entitlement to loss as claimed based on the above analysis we conclude that the taxpayer cannot deduct the amounts claimed for supervisory goodwill as losses under sec_165 of the code tl-n-382-00 we base this conclusion on the application of the above principles to the facts of this case the basis for disallowance stems from the fact that the taxpayer would not have recognized a loss under sec_165 in cycle because of the timing of its winstar litigation the taxpayer is actively pursuing its own litigation for contract claims which are similar to the successfully pursued claims of the litigants in the winstar case and there is a strong likelihood that its litigation of these claims will consume a substantial amount of time and money consequently we conclude that the taxpayer had a reasonable expectation of recovery as of the last day of its last tax_year in cycle the claim year therefore even assuming that the taxpayer could establish a tax basis for this property right the taxpayer should not have deducted any_tax loss attributable to this asset in the claim year case development hazards and other considerations issue whether additional factual development is required to support the revenue agent’s proposed disallowance of taxpayer’s claimed loss a supervisory goodwill with respect to footnote supra the purchase_price adjustments appear to effect an accelerated amortization for gaap of that portion of the excess of book over fair_market_value for the affected items primarily thrift 2's mortgage loans with respect to assistance under sec_406 of the national housing act we have seen nothing that indicates the fslic provided any assistance whatsoever to either thrift or thrift either prior to or in connection with the date merger however should further factual development indicate otherwise additional analysis under u s c f may be needed supervisory goodwill or the right to use tl-n-382-00 it even if provided directly by the fslic must also qualify as money or other_property to be eligible for consideration under sec_597 we do not believe that either supervisory goodwill or the right to use it to meet regulatory capital requirements is inherently pecuniary in nature thus we do not think that it would directly qualify as other_property for purposes of sec_597 however because we concluded above that supervisory goodwill is not assistance provided by the fslic under sec_406 of the national housing act we do not reach the issue of whether supervisory goodwill or the right to use it is other_property within the meaning of sec_597 should the facts ultimately indicate that the fslic provided some form of financial assistance for example a promissory note or capital certificates some additional analysis under sec_597 may be needed for example to consider whether any of the value of the purchased goodwill can be said to be due to such fslic financial assistance as it is possible that such contributions by the fslic were reflected on thrift 2's books as assets for gaap and carried over to thrift at thrift 2's book_value in addition the materials provided for our consideration raise an inference that both the formation of holding on date along with its related ipo and holding 1's subsequent merger on date with holding may have each had their own supervisory implications based on thrift 1's changing capital position over time however there is insufficient documentary_evidence to establish that inference as a factual matter accordingly for purposes of our discussion we have assumed that these later corporate_reorganizations are not directly linked to thrift 1's acquisition of thrift and that the taxpayer’s claims for refund relate solely to assistance provided in connection with the acquisition of thrift by thrift thus we have assumed that the alleged loss at issue in the taxpayer’s tax_refund claims arose upon abandonment by thrift of its supervisory goodwill asset it is possible however that the taxpayer may be basing its tax_refund claims at least in part on a perceived loss in value of the stock of thrift a separate asset held by holding should that be the case additional facts and arguments may be appropriate and the agent may wish to seek supplemental advice tl-n-382-00 b sec_165 loss on its return for its last taxable_year in cycle the taxpayer deducted dollar_figurec with respect to supervisory goodwill as a loss under sec_165 as a preliminary matter the amount of this loss is excessive because even if it could establish that a tax loss was properly claimed in that year the taxpayer’s basis would have been substantially less as discussed above in issue we believe that the taxpayer’s tax basis in this regulatory asset is properly zero dollar_figure however even if it were not zero the amount of the taxpayer’s basis would not exceed its costs of acquiring that asset moreover even assuming that sec_597 of the code applied and that the taxpayer was entitled to treat this property right as other_property the taxpayer’s tax basis would be limited to the fair_market_value of the right to use that supervisory goodwill thus under even these operating assumptions the taxpayer would not be entitled to an initial tax basis equal to the amount of supervisory goodwill booked on date apparently the taxpayer took write-offs for gaap with respect to its purchased goodwill in tax years prior to claiming a loss for the tax purposes with respect to the regulatory asset these write-offs were in irregular amounts and it is not clear why they were taken in this manner with respect to the taxpayer’s ability to establish a tax basis for this asset we note that we think this argument is very strong however there is little case law supporting the proposition that the grant of government rights is not income we believe that this dearth of case law is due to the fact that this position that is there is no imputed_income is normally an advantageous one for taxpayers we doubt however that the taxpayer would be able to convince a court that merely entering in an advantageous contract should have resulted in its obtaining a tax basis for that contract benefit in the absence of an admission that the value of that benefit should have been recognized in income by it as we concluded above under issue whether there is a reasonable prospect for reimbursement looks at the facts at the end of the taxable_year for tl-n-382-00 which the loss is claimed see ramsey scarlet t c pincite dollar_figure nevertheless the taxpayer may have an argument that its supervisory goodwill was worthless when it could no longer be used to meet regulatory capital reserve requirements thus the taxpayer may be able to distinguish this case from those cases in which the government’s action merely left the property right much less valuable but not completely worthless see crst supra consolidated freight supra beatty supra with respect to the taxpayer’s ability to claim a loss under sec_165 based on the perceived worthlessness of supervisory goodwill in the claim year we note that 950_f2d_209 5th cir allowed a loss on a partnership_interest in the year in which an affirmative act of abandonment occurred and also allowed the same loss in that year on the separate grounds of worthlessness however the service does not follow echols and echols may not be followed in other circuits see 945_f2d_224 7th cir 914_f2d_396 3d cir moreover the tax court’s position on this issue is not completely clear see 111_tc_105 but see thrifticheck t c pincite oak harbor freight lines inc v commissioner tcmemo_1999_291 consequently after echols it is unclear whether a taxpayer will be required to take an affirmative act of abandonment for an asset for which it can establish worthlessness in the same taxable_year in which it claims an intent to abandon the property at issue the statute_of_limitations for filing a breach of contract suit in winstar related litigation was six years from the breach of contract as provided by u s c a sec_2501 the court of federal claims held that the breach occurred on date when final regulations mandated by firrea were published thus all claims filed before date were timely 37_fedclaims_174 aff’d sub nom 133_f3d_874 fed cir cert_denied 119_sct_67 tl-n-382-00 in addition with respect to the requirement of an affirmative act losses have been found to result from the actions of the government if future use of the property is seen as impossible see eg 13_bta_877 nonacq 1929_1_cb_60 7_bta_687 nonacq 1928_2_cb_53 nonacq withdrawn and acq 1947_2_cb_5 resulting losses allowed when alcohol was banned during prohibition there is also some question as to whether supervisory goodwill cases aredistinguishable from that line of cases holding that goodwill may not be abandoned until the business is terminated the taxpayer here may argue that the intangible it is valuing is the contract right to use the supervisory goodwill and not the supervisory goodwill itself the case law recognizes the difference between a severable intangible asset that is related to goodwill and the goodwill that is the favorable customer relations or more broadly the going_concern_value of a company itself see 405_f2d_1214 ct_cl massey-ferguson t c pincite the first may be abandoned while the business continues while the second cannot be abandoned see meredith broadcasting f 2d pincite in addition even assuming that the taxpayer’s right to use supervisory goodwill is considered an asset separate and distinct from the rap asset of supervisory goodwill the taxpayer would still not be entitled to a refund as set out more fully above in connection with our discussion of supervisory goodwill the taxpayer would also not be entitled to a refund based on the loss of the right to use supervisory goodwill because the right to use supervisory goodwill is not financial assistance provided by the fslic under sec_406 of the national housing act u s c f the right to use supervisory goodwill is not money or other_property within the meaning of sec_597 of the code the right to use supervisory goodwill was not an asset on the books of thrift at the time it was acquired by thrift thus no tax basis could be assigned to it under sec_362 the taxpayer properly did not establish a tax basis in the right to use supervisory goodwill when the right was acquired on or about date and the taxpayer has not established its entitlement to a loss under sec_165 of the code cf winstar supra at n discussing the different treatment accorded purchased goodwill for gaap and tax please call if you have any further questions lon b smith acting associate chief_counsel financial institutions and products by joel e helke tl-n-382-00 counsel to the associate chief_counsel finanical institutions and products
